We grant the motion to enforce mandate and quash the trial court’s orders, dated July 30, 1999, and August 2, 1999, permitting an aggregate trial on the amount of punitive damages prior to a determination of liability and compensatory damages.
In accordance with this Court’s previously issued mandate in R.J. Reynolds Tobacco Co. v. Engle, 672 So.2d 39, 41 (Fla. 3d DCA 1996), the issue of damages, both compensatory and punitive, must be tried on an individual basis.
LEVY, GODERICH and GREEN, JJ., concur.